Order entered April 9, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01245-CV

                ESTATE OF DORA JOSEPHINE MELTON, DECEASED

                          On Appeal from the Probate Court No 1
                                  Tarrant County, Texas
                          Trial Court Cause No. 2017-PR01689-1

                                          ORDER
       On the Court’s own motion, we ORDER the amended brief received on March 13, 2019

filed as of the date of this order. Appellees’ brief is due within THIRTY DAYS.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE